              Case 2:14-cr-00069-MCE Document 96 Filed 06/10/20 Page 1 of 3


1    ERIN J. RADEKIN
     Attorney at Law - SBN 214964
2
     1001 G Street, Suite 107
3    Sacramento, California 95814
     Telephone: (916) 446-3331
4    Facsimile: (916) 447-2988
5
     Attorney for Defendant
6    ANTONIO REYNA
7

8                           IN THE UNITED STATES DISTRICT COURT

9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                      )       2:14-CR-00069 MCE
12                                                  )
                                   Plaintiff,       )       STIPULATION AND
13
                                                    )       ORDER TO CONTINUE ADMIT/DENY
14   v.                                             )       HEARING
                                                    )
15                                                  )
     ANTONIA REYNA,                                 )
16
                                                    )
17                           Defendant.             )
     __________________________________             )
18

19
                                                STIPULATION

20          Plaintiff, United States of America, by and through its counsel, Assistant United States
21   Attorney James Conolly, and defendant, Antonio Reyna, by and through his counsel, Erin J.
22
     Radekin, agree and stipulate to vacate the date set for admit/deny hearing, June 11, 2020 at
23
     10:00 a.m., in the above-captioned matter, and to continue the admit/deny hearing to December
24

25   10, 2020 at 10:00 a.m. in the courtroom of the Honorable Morrison C. England, Jr.

26          The reason for this request is that resolution of this matter depends on the outcome of the
27
     state homicide case underlying the new law violation alleged in the Probation Officer’s petition.
28



                                                Stipulation and Order - 1
              Case 2:14-cr-00069-MCE Document 96 Filed 06/10/20 Page 2 of 3


1    Mr. Reyna has been convicted of first degree murder and sentenced to life without the possibility
2
     of parole. His state case is presently on appeal in the California Court of Appeal for the Third
3
     Appellate District. Appellant’s opening brief has been filed, and respondent’s brief is due in July
4

5
     2020. The parties believe continuing the matter six months and at that time evaluating how to

6    proceed based on the outcome of the state appeal is in the best interests of both parties. Mr.
7    Conolly concurs with this request and has authorized Ms. Radekin to sign this stipulation on his
8
     behalf. Probation has also been consulted and concurs with this request.
9
            Accordingly, the parties respectfully request the Court adopt this proposed stipulation.
10

11   IT IS SO STIPULATED.

12   Dated: June 9, 2020                           MCGREGOR W. SCOTT
                                                   United States Attorney
13

14
                                           By:      /s/ James Conolly
15                                                 JAMES CONOLLY
                                                   Assistant United States Attorney
16

17   Dated: June 9, 2020                           /s/ Erin J. Radekin
                                                   ERIN J. RADEKIN
18                                                 Attorney for Defendant
19
                                                   ANTONIO REYNA

20

21

22

23

24

25

26

27

28



                                             Stipulation and Order - 2
              Case 2:14-cr-00069-MCE Document 96 Filed 06/10/20 Page 3 of 3


1                                                ORDER
2
            For the reasons set forth in the accompanying stipulation and declaration of counsel, the
3

4
     admit/deny hearing date of June 11, 2020 is VACATED and the above-captioned matter is set

5    for admit/deny hearing on December 10, 2020 at 10:00 a.m.

6           IT IS SO ORDERED.

7    Dated: June 9, 2020

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                            Stipulation and Order - 3
